Citation Nr: 1114703	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  04-37 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972 and from March 1980 to July 1983.  He also reports active service from August 1974 to March 1980; however, that service has not yet been verified.

This case has been before the Board of Veterans' Appeals (Board) on two occasions, the last time in May 2010.  At that time, it was noted that the Veteran had had a hearing before a Veterans Law Judge who has since retired from the Board.  Therefore, the case was remanded so that the Veteran could be scheduled for a video conference with a Veterans Law Judge who would participate in the adjudication of the Veteran's appeal.  That conference was held before the undersigned Veterans Law Judge in February 2011.  Thereafter, the case was returned to the Board for further appellate action.

During his February 2011 video conference, the Veteran raised contentions to the effect that he was unemployable due to his service-connected disabilities.  Therefore, he maintained that a total rating was warranted.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  However, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A chronic left knee disorder, diagnosed primarily as chondromalacia of the patella and degenerative joint disease, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.

2.  The preponderance of the evidence is against a finding that the Veteran's left knee disorder is proximately due to or has been aggravated by his service-connected degenerative joint disease of the right knee with a history of Pellegrini-Stieda disease.


CONCLUSIONS OF LAW

1.  The Veteran's left knee disorder is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria have not been met for secondary service connection for a left knee disorder.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a left knee disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

In March 2003, the Veteran filed a claim of entitlement to service connection for a left knee disorder.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment by VA from April 1994 to March 2010; records reflecting his treatment by private health care providers from June 1995 through October 2009; the Veteran's Social Security records; statements from the Veteran's sister and D. A. K., as well as those from former employers; the transcript of the Veteran's July 2009 hearing before a Veterans Law Judge who is no longer with the Board; and the transcript of the Veteran's February 2011 video conference before the undersigned Veterans Law Judge.  

In December 1998, August 1999, February 2007, and December 2008, VA examined the Veteran to determine the nature and etiology of any left knee disorder found to be present.  The VA examination reports show that the VA examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

The report of the Veteran's January 1971 service entrance examination shows that he responded in the negative, when asked if he then had, or had ever had, a trick or locked knee.  On examination, his lower extremities were found to be normal.

In March 1972, the Veteran complained of pain in both knees and a 1 to 11/2 month history of his knees giving out on him.  Following a workup, the diagnostic impression was shin splints.

During the Veteran's December 1972 service separation examination, the Veteran's lower extremities were found to be normal.  

In March 1973, the Veteran was examined by VA to determine the nature and etiology of any right knee disability found to be present.  Both of the Veteran's legs appeared normal and symmetric, and there was no apparent swelling, redness, or tenderness noted.  Both knees were of normal proportions, and no fluid was apparent.  The motion of both knees was free and equal as follows:  zero degrees of extension, bilaterally; flexion to 125 degrees on the right;  and flexion to 130 degrees on the left.  Following the examination, the diagnosis was Pelligrini-Steida disease of the right knee.  

In April 1973, the RO granted the Veteran's claim of entitlement to service connection for Pelligrini-Steida disease of the right knee and assigned a noncompensable rating, effective December 28, 1972.  

The report of the Veteran's August 1974 service entrance examination shows that he responded in the negative, when asked if he then had, or had ever had, a trick or locked knee.  On examination, his lower extremities were found to be normal.
In January 1976, the Veteran complained of a two month history of left knee pain.  There was no history of trauma.  The Veteran did not report for X-rays.

In September 1981, the Veteran reported that 11/2 weeks earlier, a trailer had fallen on his left knee.  He also reported a 2 day history of being hit on the left knee with a rifle.  The Veteran stated that after walking a short distance, his left knee would give out on him.  The diagnosis was patellar contusion.  He was treated for 4 days, after which he was to have no running or marching for 5 days.

In April 1983, the Veteran reported a one day history of bilateral knee pain.  The assessment was chondromalacia of the patella.

In July 1983, the Veteran waived his right to have a service separation examination.  

In April 1994, the Veteran was hospitalized by VA following a motorcycle accident.  He had hit a curb, flew several feet, and landed on his left side.  It was also noted that he had been involved in motorcycle accident in 1989.  

With respect to the April 1994 motorcycle accident, the Veteran spent two days in the hospital.  The diagnoses were status post motorcycle accident with left sixth rib fracture; left lower lobe pneumonia; and small, left pneumothorax.  

From October through December 1994, the Veteran was hospitalized by VA, primarily for the treatment of substance abuse.  He complained of lower extremity edema, and the relevant diagnosis was cellulitis of unclear etiology.  At the time of the Veteran's discharge from the hospital, it was noted that he had had a knee injury previously.  The nature and extent of the injury or the affected knee were not reported.

In May 1995, the Veteran was treated by VA for left knee pain and effusion.  It was noted that he had had a tap six months earlier.  It was also noted that he had a history of left knee trauma but no new injury.  

In June 1995, the Veteran was treated at the Olympic Medical Center.  The examiner reported the Veteran's history of falling on his left knee following a motor vehicle accident.  The impression had been contusion of the left knee with prior degenerative changes.  It was reported that an MRI in July 1995 had tended to confirm the diagnosis.  In October 1995, the Olympic Medical Center closed the case.  

During a June 1995 consultation with the VA Orthopedic Service, the Veteran complained of left knee pain.  X-rays revealed joint effusion, but were otherwise negative.  The impression was jumper's knee.  A follow-up consultation in July 1995, confirmed jumper's knee and degenerative joint disease.  

During VA outpatient treatment in September 1995, the Veteran complained of bilateral patellofemoral pain, greater on the left than the right.  It was noted that he had fallen on his knees when he exited a van, after being involved in a motor vehicle accident.  X-rays were negative.  

During VA outpatient treatment in November 1996, the Veteran complained of chronic left knee pain and reported the history of a knee injury in service in 1971.  The assessment was chronic left knee pain and a history of torn anterior cruciate ligament.  

In September 1998, the Veteran was seen by VA, after he fell off a porch.  He stated that he had bad knees from service and complained that they were screwed up again.  The assessment was bilateral knee pain, and he was to be evaluated for degenerative joint disease and a fracture.  In October 1998, the Veteran reported that he was suing the landlord over that incident.  

In December 1998, the Veteran was examined by VA, primarily to determine the extent of the Veteran's service-connected right knee disability.  He reported that he fell on both knees in service followed by the development of a slow, insidious pain.  He reported that he went on sick call repeatedly and required aspiration of his knees in and after service.  The Veteran had reportedly been prescribed a left knee brace by the VA Orthopedic Service, which had cut down the frequency of his falls.  

X-rays from September 1998 were reviewed and showed moderate degenerative changes in both knees.  An MRI performed in January 1999 revealed moderate chondromalacia and  mild osteophytic changes of the medial and lateral compartments.  Following the VA examination, the relevant diagnosis was moderate chondromalacia of the patella.  

In August 1999, following a review of the Veteran's medical records, a VA physician noted that the Veteran had complained of knee pain in service but that there was no objective findings or clear evidence of chronic, identifiable knee pathology.  The VA physician did state that recent X-rays confirmed the presence of degenerative arthritis in both knees and that the Veteran's current complaints were associated with that disorder.  He concluded that such disorder was unrelated to service or to the Veteran's service-connected right knee disability.  

VA outpatient treatment records, dated since August 1999, continue to show that the Veteran is seen for a left knee disorder, primarily diagnosed as degenerative joint disease and chondromalacia of the patella.  In November 2000, the Veteran was treated for complaints of lower extremity pain, when he fell from the second floor of a construction site to the first floor.  X rays were negative for any abnormal findings of the left knee, tibia, or fibula.  

In April 2002, a Administrative Law Judge with the Social Security Administration granted the Veteran Social Security Disability benefits.  He found that the Veteran had severe degenerative joint disease of the lumbar spine, wrists, and knees; peptic ulcer disease; a hiatal hernia; and tension headaches.  In October 2002, the Social Security Administration found that the Veteran's disability had begun in September 1998.  The primary diagnosis was osteoarthosis and allied disorders, and the secondary diagnosis was peptic ulcer (gastric or duodenal).

In August 2002, the Veteran was examined by VA, primarily to determine the extent of impairment due to his service-connected right knee disorder.  X-rays revealed minimal hypertrophic changes of the left knee joint.

In September 2003, the Staff Rheumatologist at the Minneapolis VA Medical Center (MC) reported that recent radiographic studies had shown an old medial collateral ligament tear of the right knee.  The rheumatologist stated that such an injury could cause a significant alteration in gait and that such alteration could easily cause pain and dysfunction in the contralateral knee.  The VA rheumatologist noted that X-rays of the left knee were normal but that early disease might not be visible by X-ray and that alterations in the biomechanics of the lower extremities could cause ligamentous changes without X-ray changes.  The VA rheumatologist concluded that in summary it was at least as likely as not that the Veteran's left knee symptoms were due to or at least exacerbated by his right knee disease and that they should be service-connected.  

In April 2004, the Veteran's sister reported that since the Veteran was discharged from service, his health had declined.  She noted that, in part, he had severe knee pain.  

During a November 2005 examination, performed for VA, it was noted that the Veteran limped on his right side.  The general appearance of the left knee was similar to the right and noted to be abnormal.  There were bony prominences with hypertrophy on the lateral and medial aspect of the knee.  The examiner opined that the Veteran's left knee abnormalities were not due to his service-connected right knee disability, but rather, to deconditioning.

In February 2007, the Veteran was examined by VA to determine the nature and etiology of any left knee disability found to be present.  Following an extensive review of the claims file, the examiner reported that there was no evidence of left knee trauma in service and that the 1981 contusion of the left patella appeared to resolve.  The examiner noted no evidence of ongoing treatment to the left knee and that the Veteran was not being seen for a left knee disorder due directly to service.  The examiner noted the history of the Veteran's June 1995 motor vehicle accident in which he hit his left knee.  The examiner also noted that there had been some pre-existing degenerative joint disease in the knee.  

In regard to the September 2003 opinion by the VA Staff Rheumatologist that the Veteran's left knee disability was due to his service-connected right knee disability, the VA examiner noted nothing in the opinion which addressed the Veteran's multiple instances of post-service trauma.  

Following the VA examination, the examiner concluded that the Veteran had degenerative joint disease of the left knee.  The examiner noted that the Veteran had a clearly documented history of an injury to his left knee in 1995 and found no evidence in the medical records that the Veteran's service-connected right knee disability causing his left knee disorder.  In this regard, the examiner noted that when the Veteran took pressure off his back, the pain around his left knee improved, as did his range of motion.  Based on the foregoing information, the examiner opined that it was less likely than not that the Veteran's service-connected right knee condition was causing or aggravating his left knee disorder.

In July 2007, the Veteran underwent a medial compartment replacement of the left knee joint.  In October 2007, the orthopedic surgeon, S. P. K., M.D., stated that he had been treating the Veteran since July 2007 for osteoarthritic changes in his knees, worse on the left than the right.  During the surgery, Dr. K. noted that in addition to osteoarthritic changes, the Veteran had diffuse articular cartilage changes.  The Veteran reportedly informed Dr. K. that he had service-related degenerative changes in his right knee joint and that the condition in his left knee arose because of increased weightbearing on the left side in recent years to alleviate the right knee symptoms.  

Dr. K. reviewed the extensive VA hospital record and noted that the Veteran initially injured his knee in September 1981.  Dr. K. opined that that was the initial injury which led to his degenerative changes and ultimately to his left knee replacement surgery.  Dr. K. further noted the Veteran's June 1995 motor vehicle accident and found that an MRI taken at the time had shown some pre-existing degenerative changes.  Dr. K. found that a further MRI of the left knee in January 1999 confirmed the presence of articular cartilage degenerative changes at the patellofemoral articulation.  Therefore, Dr. K. concluded that the degenerative changes in the Veteran's left knee joint were initiated by the 1981 injury at the patellofemoral articulation. 

In December 2008, VA was reexamined by VA to determine the nature and etiology of any left knee disorder found to be present.  The examiner performed an extensive review of the Veteran's claims file and noted that the Veteran sustained one left knee injury in service, a left patellar contusion.  The examiner found that the Veteran showed improvement in three days and that there was no evidence of ongoing care for the left knee after that injury.  The examiner further stated that there was no such care between 1983 and 1994.  The examiner acknowledged that an MRI in 1995 had shown mild degenerative changes of the medial and lateral posterior meniscus but no degenerative changes in the patellofemoral portion of the knee.  In addition, the examiner reported that the Veteran had ongoing left knee problems which had required ongoing treatment since 1995.  The examiner noted that the Veteran provided multiple histories regarding the length of time his right knee disability had been present but that there was no consistent documentation of when the left knee problems began.  

In conjunction with the examination, the VA examiner reviewed Dr. K.'s October 2007 letter and noted several problems.  The examiner reiterated the fact that the September 1981 patellar contusion in service had shown improvement after three days and that there was no evidence of long-term problems arising from that contusion.  In this regard, the VA examiner noted the absence of care between 1983 and 1994.  

Moreover, the VA examiner stated that if the patellar contusion in service had caused permanent damage, the damage would have been in the area of the patellofemoral articulation.  The 1995 MRI had reportedly shown only degenerative changes in the posterior aspect of the medial and collateral cartilage.  The examiner noted that the posterior aspect of the medial and collateral cartilage were the areas farthest from the patellofemoral joint.  The VA examiner stated that if there had been damage from the patellar contusion, there would have been findings of patellofemoral changes to a greater extent than finding of changes in the posterior aspects of the medial and lateral meniscus.  In this regard, the VA examiner noted that a 1999 MRI had shown further degenerative changes of the meniscus, as well as some mild articular changes of the patellofemoral articulation.  Therefore, the VA examiner concluded that based on the two MRI's, the initial changes of arthritis had occurred in the posterior and lateral aspect of the medial meniscus, which was distinct from the patellofemoral articulation.  

Finally, the VA examiner noted that the Veteran underwent surgery for his medial compartment, which was in the area of the medial meniscus.  The examiner stated that Dr. K. had not felt that the superficial changes in the patellofemoral cartilage were sufficient to require surgical intervention.  The VA examiner noted that if the Veteran had indeed had severe changes in the patellofemoral articulation, he would have been a candidate for a total knee replacement, rather than just replacement of the medial compartment of the knee.  Therefore, the VA examiner reported that Dr. K.'s findings were inconsistent with a statement that the patellar contusion injury in the service had caused the Veteran's current left knee problems.  

In light of the foregoing, the VA examiner concluded that it was less likely than not that the Veteran's left knee condition had been caused or permanently aggravated by his left knee contusion in service or by any left knee problems he developed while in service. 

In June 2009, the Veteran was hospitalized at the Medical College of Wisconsin, following injuries sustained in a fall that month.  He suffered a subtronchanteric fracture of the left femur, a left pilon fracture, and a right calcaneus fracture.  Surgical repair was performed in each case.  

In September 2009, Dr. K. confirmed that the condition of the Veteran's "left" knee was a contributory causative factor in the condition of the Veteran's "right" knee.

In October 2009, C. A. R., M.D., reported that the Veteran had been ha patient of his for several years.  Dr. R. stated that the degenerative arthritis in the Veteran's left knee was a direct result of the injury to his right knee.  


The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as degenerative joint disease, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or is aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310(a)-(b).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his that he has had chronic left knee pain since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or his symptoms or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Analysis

During his hearings on appeal, the Veteran testified that his current left knee disability was the result of several instances of left knee problems in service.  Therefore, he maintained that service connection was warranted on a direct basis.  In the alternative, he contended that his left knee disability was proximately due to or had been aggravated by his service-connected right knee disability.  Therefore, he maintained that there was a reasonable basis for secondary service connection.  In this regard, he noted that his private physician, S. P. K., M.D., had provided evidence of secondary service connection.  With respect to Dr. K.'s opinion, the Veteran's representative requested that it be given additional weight, because Dr. K. was the Veteran's treating physician.  In any event, the Veteran maintained that service connection for a left knee disorder was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran complained of knee pain on one occasion during first period of service; however, the diagnosis was shin splints, rather than a left knee disorder.  Indeed, there were no findings of a left knee disorder during the Veteran's  first period of active duty.  Thus, his first period of active duty does not provide a direct basis for service connection.  

During his second period of active duty, the Veteran complained of a left knee disorder, due to events in September 1981 and April 1983.  In September 1981, he sustained a patellar contusion, due to 2 separate instances of trauma.   In April 1983, he complained of bilateral knee pain, and the diagnosis was chondromalacia of the patellae.  In each case, however, there were no findings of residual disability.  Indeed, those episodes represented isolated complaints and diagnoses in service.  They were not sufficient to identify the disease entity or to provide chronicity at the time.  Therefore, continuing symptomatology after service was necessary to identify chronic, identifiable left knee pathology.  

Following service, however, there were no further complaints or clinical findings of a left knee disorder of any kind until late 1994.  Thereafter, the primary diagnoses were chondromalacia of the patella and degenerative joint disease.  However, that was approximately 11 years after the Veteran's last complaints in service and suggests a lack of continuing left knee symptomatology for many years following service.  Moreover, when the Veteran did seek treatment for his left knee problems after service, he generally did so in conjunction with clearly identified episodes of trauma.  Such evidence militates against a finding that the isolated episodes in service resulted in left knee pathology many years later.  Nevertheless, there is evidence of a nexus between the Veteran's current left knee disorder and service or his service-connected right knee disability.  

In September 2003, the report from the VA Staff Rheumatologist suggested that the Veteran's left knee disorder is the result of an altered gait caused by his service-connected right knee disability.  However, his report is couched in terms of possibility, rather than probability.  For example, he notes that the Veteran's left knee disorder could cause an alteration in gait which could cause pain and dysfunction in the contralateral knee.  Although the VA rheumatologist acknowledged that X-rays of the left knee were normal, he suggested that early disease could be present and the resulting alterations in the biomechanics of the lower extremities could cause ligamentous changes.  The use of the qualifying term "could" suggests that the VA Rheumatologist is hedging his opinion and, thus, diminishes its probative value.

In September 2009, Dr. K. essentially stated that he Veteran's left knee disorder was due, at least in part, to trauma in service in 1991.  In this regard, he did note the left knee trauma sustained by the Veteran in 1995 but found evidence of preexisting arthritis.  He did not report when that arthritis was first manifested, nor did he address the lack of any complaints or clinical findings of left knee pathology between the time of the Veteran's separation from service in 1983 and the mid-1990's.  Furthermore, he did not address the impact of the considerable knee trauma experienced by the Veteran after 1995.  In addition, Dr. K.'s conclusion was rebutted in December 2008 by the detailed analysis set forth by a VA examiner.  Although Dr. K. did submit a second statement in September 2009, he did not respond to the VA examiner's analysis.  It is reasonable to expect that if Dr. K. had found fault with the VA examiner's analysis, he would have said so.  That he did not do so, effectively, leaves the VA examiner's December 2008 conclusion unopposed.  

Not only does Dr. K.'s September 2009 statement omit a response to the VA examiner's analysis, it presents a different theory as to the etiology of the Veteran's left knee disorder.  Unlike his October 2007 statement, in which Dr. K. found that the Veteran's current left knee disorder was the direct result of his knee problems in service in September 1981, the September 2009 statement suggests that the Veteran's left knee disorder is secondary to his service-connected right knee disability.  Such differing expressions of etiology suggest uncertainty and further reduce the probative value of Dr. K.'s opinion.  Although the Veteran's representative requests that the Dr. K.'s opinion be given additional weight, because he is the Veteran's treating physician, the United States Court of Veterans Appeals (Court) has explicitly rejected the broad application of the 'treating physician rule' that gives the opinions of treating physicians greater weight in evaluating veterans' claims.  Guerrieri v. Brown, 4 Vet. App. 467, 417 - 473 (1993).  Accordingly, the Board will not do so in this case.

On balance, the evidence shows that the Veteran's left knee problems in service were resolved without residual disability.  It further shows that his current left knee disorders, chondromalacia of the patella and degenerative joint disease, were first manifested many years after service and are unrelated thereto.  Finally, the preponderance of the evidence is against a finding that the Veteran's current left knee disorder is proximately due to or aggravated by a disability for which service connection has been established.  As such, the Veteran does not meet the criteria for service connection on a direct, presumptive, or secondary basis.  Accordingly, service connection for a left knee disorder is not warranted, and the appeal is denied.
In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  A reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  The doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


